16-11700-smb        Doc 76      Filed 07/06/16      Entered 07/06/16 11:41:38             Main Document
                                                   Pg 1 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
In re                                                 :     Chapter 11
                                                      :
Gawker Media LLC, et al.,1                            :     Case No. 16-11700 (SMB)
                                                      :
                           Debtors.                   :     (Jointly Administered)
                                                      :
------------------------------------------------------x

             AMENDED AGENDA FOR HEARING TO BE HELD JULY 7, 2016
                   AT 2:00 P.M. (PREVAILING EASTERN TIME)


Date and Time:           July 7, 2016 at 2:00 p.m. (Prevailing Eastern Time)

Location of Hearing: The Honorable Judge Stuart M. Bernstein
                     United States Bankruptcy Court for the Southern District of New York
                     Alexander Hamilton Custom House
                     One Bowling Green, Courtroom No. 723
                     New York, New York 10004

Copies of Motions:       A copy of each pleading can be viewed on the Court’s website at
                         www.nysb.uscourts.gov and the website of the Debtors’ proposed notice
                         and claims agent, Prime Clerk LLC, at
                         https://cases.primeclerk.com/gawker. Further information may be obtained
                         by calling Prime Clerk toll free at 855-639-3375 or internationally at 1-
                         917-651-0323.




1 The last four digits of the taxpayer identification number of the debtors are: Gawker Media LLC (0492); Gawker
Media Group, Inc. (3231); and Kinja Kft. (5056). The offices of Gawker Media and Gawker Media Group, Inc. are
located at 114 Fifth Avenue, 2d Floor, New York, NY 10011. Kinja Kft.’s offices are located at Andrassy ut 66.
1062 Budapest, Hungary.


57604040_1
16-11700-smb        Doc 76   Filed 07/06/16    Entered 07/06/16 11:41:38     Main Document
                                              Pg 2 of 7


I.      Uncontested Matters Going Forward

        A.     Final or Additional Interim Relief on Certain First Day Motions

               1.      Case Management Motion. Debtors’ Motion for Entry of an Order
                       Establishing Certain Notice, Case Management, and Administrative
                       Procedures and Omnibus Hearing Dates. [Docket No. 11].

                       Responses Received: None
                       Related Documents: None
                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.

               2.      Cash Management Motion. Debtors’ Motion for Entry of Interim and
                       Final Orders Authorizing the Debtors to Continue Using the Debtors’
                       Bank Accounts, Business Forms, and Cash Management System and
                       Granting Related Relief. [Docket No. 12].

                       Responses Received: None
                       Related Documents:
                       A.     Interim Order Authorizing the Debtors to Continue Using the
                              Debtors’ Bank Accounts, Business Forms, and Cash Management
                              System and Granting Related Relief. [Docket No. 40].
                       Status: This matter is going forward for the purpose of presenting a
                               proposed final order.

               3.      Wages Motion. Debtors’ Motion for Entry of Interim and Final Orders (I)
                       Authorizing, but Not Directing, Payment of Prepetition Wages, Salaries,
                       Business Expenses, Employee Benefits and Related Items, and (II)
                       Directing All Financial Institutions to Honor Checks for Payment of Such
                       Obligations. [Docket No. 13].

                       Responses Received: None
                       Related Documents:
                       A.     Interim Order Authorizing, but Not Directing, Payment of
                              Prepetition Wages, Salaries, Business Expenses, Employee
                              Benefits and Related Items, and (II) Directing All Financial
                              Institutions to Honor Checks for Payment of Such Obligations.
                              [Docket No. 44].
                       B.     Supplement to Debtors’ Motion for Entry of a Final Order (I)
                              Authorizing, but Not Directing, Payment of Prepetition Wages,
                              Salaries, Business Expenses, Employee Benefits and Related


                                                -2-
57604040_1
16-11700-smb        Doc 76   Filed 07/06/16    Entered 07/06/16 11:41:38     Main Document
                                              Pg 3 of 7


                              Items, and (II) Directing All Financial Institutions to Honor
                              Checks for Payment of Such Obligations. [Docket No. 56].
                       Status: This matter is going forward for the purpose of presenting a
                               proposed final order.

               4.      Taxes Motion. Debtors’ Motion for Entry of Interim and Final Orders
                       Authorizing Payment of Income Taxes, Property Taxes, Sales and Use
                       Taxes and Hungarian Taxes. [Docket No. 14].

                       Responses Received: None
                       Related Documents:
                       A.     Interim Order Authorizing Payment of Income Taxes, Property
                              Taxes, Sales and Use Taxes and Hungarian Taxes. [Docket No. 45].
                       Status: This matter is going forward for the purpose of presenting a
                               proposed final order.

               5.      Insurance Motion. Debtors’ Motion for Entry of Interim and Final Orders
                       Authorizing, but Not Directing, the Debtors to (A) Continue Insurance
                       Coverage Entered into Prepetition, (B) Renew or Purchase New Insurance
                       Policies in the Ordinary Course of Business, and (C) Pay All Prepetition
                       Obligations Relating Thereto. [Docket No. 16].

                       Responses Received: None
                       Related Documents:
                       A.     Interim Order Authorizing, but Not Directing, the Debtors to (A)
                              Continue Insurance Coverage Entered into Prepetition, (B) Renew or
                              Purchase New Insurance Policies in the Ordinary Course of
                              Business, and (C) Pay All Prepetition Obligations Relating Thereto.
                              [Docket No. 46].
                       Status: This matter is going forward for the purpose of presenting a
                               proposed final order.

               6.      Utilities Motion. Debtors’ Motion for Entry of an Order (A) Prohibiting
                       Utility Companies from Discontinuing, Altering, or Refusing Service, (B)
                       Deeming Utility Companies to Have Adequate Assurance of Payment, and
                       (C) Establishing Procedures for Resolving Requests for Additional
                       Assurance. [Docket No. 17].

                       Responses Received: None
                       Related Documents: None
                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.


                                                -3-
57604040_1
16-11700-smb        Doc 76   Filed 07/06/16    Entered 07/06/16 11:41:38       Main Document
                                              Pg 4 of 7


               7.      DIP Motion. Debtors’ Motion for Entry of Interim and Final Orders
                       Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 364 and Rules 2002,
                       4001, and 9014 of the Federal Rules of Bankruptcy Procedure (I)
                       Authorizing Incurrence by the Debtors of Postpetition Secured
                       Indebtedness, (II) Granting Liens, (III) Authorizing Use of Cash Collateral
                       by the Debtors and Providing for Adequate Protection, (IV) Modifying the
                       Automatic Stay, and (V) Scheduling a Final Hearing. [Docket No. 19].

                       Responses Received: None
                       Related Documents:
                       A.     Declaration of William D. Holden in Support of DIP Financing
                              Motion [Docket No. 20]
                       B.     Interim Order (I) Authorizing Incurrence by the Debtors of
                              Postpetition Secured Indebtedness, (II) Granting Liens, (III)
                              Authorizing Use of Cash Collateral by the Debtors and Providing for
                              Adequate Protection, (IV) Modifying the Automatic Stay, and (V)
                              Scheduling a Final Hearing. [Docket No. 38].
                       C.     Notice of Filing of Proposed Final Order Pursuant to Sections 105,
                              361, 362, 363, and 362 of the Bankruptcy Code and Rules 2002,
                              4001, and 9014 of the Federal Rules of Bankruptcy Procedures (I)
                              Authorizing Incurrence by the Debtors of Postpetition Secured
                              Indebtedness, (II) Granting Liens, (III) Authorizing Use of Cash
                              Collateral by the Debtors and Providing for Adequate Protection,
                              and (IV) Modifying the Automatic Stay [Docket No. 74]
                       Status: This matter is going forward for the purpose of presenting a
                               proposed final order.

               8.      Critical Vendors Motion. Debtors’ Motion for Entry of Interim and Final
                       Orders Authorizing the Debtors to Pay Prepetition Claims of Critical
                       Vendors and Foreign Vendors. [Docket No. 15].

                       Responses Received: None
                       Related Documents: None.
                       Status: This matter is going forward for the purpose of presenting a
                               proposed final order.

        B.     Additional Matters

               1.      Interim Compensation Motion. Debtors’ Motion for Entry of an Order
                       Establishing Procedures for Interim Compensation and Reimbursement of
                       Expenses of Professionals. [Docket No. 52].

                       Responses Received: None

                                                -4-
57604040_1
16-11700-smb        Doc 76   Filed 07/06/16    Entered 07/06/16 11:41:38     Main Document
                                              Pg 5 of 7


                       Related Documents: None
                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.

               2.      Ordinary Course Professionals Motion. Debtors’ Motion for Entry of an
                       Order Authorizing the Retention and Compensation of Certain Professionals
                       Utilized in the Ordinary Course of Business. [Docket No. 53].

                       Responses Received: None
                       Related Documents: None
                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.

        C.     Matters Related to Professional Retention

               1.      Noticing Agent Application. Debtors’ Application Pursuant to 28 U.S.C. §
                       156(c), 11 U.S.C. § 503(b)(1)(A), and Local Rule 5075-1 For Entry of an
                       Order Appointing Prime Clerk LLC as Claims and Noticing Agent Nunc
                       Pro Tunc To The Petition Date. [Docket No. 25].

                       Responses Received: None
                       Related Documents: None
                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.

               2.      Prime Clerk Retention Application. Debtors’ Application Pursuant to 11
                       U.S.C. § 327(a), Fed. R. Bankr. P. 2014(a) and Local Rules 2014-1 and
                       2016-1 for Entry of an order Appointing Prime Clerk LLC as Administrative
                       Advisor Nunc Pro Tunc To the Petition Date. [Docket No. 26].

                       Responses Received: None
                       Related Documents: None
                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.

               3.      Opportune Retention Application. Debtors’ Application Pursuant to
                       Bankruptcy Code Sections 105(a) and 363(b) for Entry of an Order
                       Authorizing the Debtors to (I) Retain Opportune LLP to Provide the Debtors
                       with a Chief Restructuring Officer and Certain Additional Personnel, and
                       (II) Designate William D. Holden as Chief Restructuring Officer for the
                       Debtors, Nunc Pro Tunc to the Petition Date. [Docket No. 55].

                       Responses Received: None
                       Related Documents: None

                                                -5-
57604040_1
16-11700-smb        Doc 76   Filed 07/06/16    Entered 07/06/16 11:41:38      Main Document
                                              Pg 6 of 7


                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.

               4.      Ropes & Gray Retention Application. Debtors’ Application for Entry of
                       an Order Authorizing the Retention and Employment of Ropes & Gray
                       LLP as Attorneys for the Debtors and Debtors in Possession Effective
                       Nunc Pro Tunc to the Petition Date. [Docket No. 57].

                       Responses Received: None
                       Related Documents: None
                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.

               5.      Houlihan Lokey Retention Application. Debtors’ Application for Entry of
                       an Order Authorizing the Debtors to Retain Houlihan Lokey as Investment
                       Banker for the Debtors Nunc Pro Tunc to the Petition Date. [Docket No. 58].

                       Responses Received: None
                       Related Documents: None
                       Status: This matter is going forward for the purpose of presenting a
                               proposed order.

        D.     Sale Motion

               1.      Debtors’ Motion for (I) An Order (A) Authorizing and Approving Bidding
                       Procedures, Breakup Fee and Expense Reimbursement, (B) Authorizing
                       and Approving the Debtors' Entry into and Assumption of the Stalking
                       Horse Asset Purchase Agreement, (C) Approving Notice Procedures, (D)
                       Scheduling a Sale Hearing and (E) Approving Procedures for Assumption
                       and Assignment of Certain Contracts and Leases and Determining Cure
                       Amounts and (II) An Order (A) Authorizing the Sale of Substantially All of
                       the Debtors’ Assets Free and Clear of All Claims, Liens, Rights, Interests
                       and Encumbrances, (B) Approving the Asset Purchase Agreement and (C)
                       Authorizing the Debtors to Assume and Assign Certain Executory
                       Contracts and Unexpired Leases. [Docket No. 21].

                       Responses Received: Limited Objection of Terry G. Bollea to Debtors’
                       Motion for (I) An Order (A) Authorizing and Approving Bidding
                       Procedures, Breakup Fee and Expense Reimbursement, (B) Authorizing
                       and Approving the Debtors' Entry into and Assumption of the Stalking
                       Horse Asset Purchase Agreement, (C) Approving Notice Procedures, (D)
                       Scheduling a Sale Hearing and (E) Approving Procedures for Assumption
                       and Assignment of Certain Contracts and Leases and Determining Cure
                       Amounts and (II) An Order (A) Authorizing the Sale of Substantially All of
                       the Debtors’ Assets Free and Clear of All Claims, Liens, Rights, Interests


                                                -6-
57604040_1
16-11700-smb   Doc 76      Filed 07/06/16    Entered 07/06/16 11:41:38      Main Document
                                            Pg 7 of 7


                      and Encumbrances, (B) Approving the Asset Purchase Agreement and (C)
                      Authorizing the Debtors to Assume and Assign Certain Executory
                      Contracts and Unexpired Leases. [Docket No. 51]

                      Related Documents: Debtors’ Reply in Further Support of the Sale Motion
                      [Docket No. 63].

                      Status: This matter has been resolved, and is going forward on an
                      uncontested basis for purposes of presenting revised proposed orders and
                      an amendment to the Asset Purchase Agreement.




Dated: July 6, 2016
New York, New York

                                                    /s/ Gregg M. Galardi
                                                    ROPES & GRAY LLP
                                                    Gregg M. Galardi
                                                    Jonathan P. Gill
                                                    Kristina K. Alexander
                                                    Stacy A. Dasaro
                                                    1211 Avenue of the Americas
                                                    New York, NY 10036-8704
                                                    Telephone: (212) 596-9000
                                                    Facsimile: (212) 596-9090
                                                    gregg.galardi@ropesgray.com
                                                    jonathan.gill@ropesgray.com
                                                    kristina.alexander@ropesgray.com
                                                    stacy.dasaro@ropesgray.com

                                                    Proposed Counsel to the Debtors
                                                    and Debtors in Possession




                                              -7-
57604040_1
